DETAILED ACTION
This is a final office action on the merits in response to communications on 3/19/2021. Claims 2-21 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 16, 21, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejections.  See detail rejections to new amendments below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
receiving information detected by one or more sensors associated with operation of the mobile robot in an environment, the information including locations within the environment where historically high traffic areas exist; 
building maps for the locations within the environment including the locations of the historically high traffic areas based on the information detected by the one or more sensors associated with the operation of the mobile robot; 
(see claims 2, 16, 21);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

First, while [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information… The TICD and robotic vacuum cleaner may place focus on cleaning historically high traffic areas, and/or implementing any other behaviors tied to information gathered… The TICD tracks the locations via its localization system”, there is no description of identifying “historically high traffic areas”.  The discussion of “historically high traffic areas” is referring to the act of cleaning, not the act of identifying.  Therefore there is no written description of “receiving information detected by one or more sensors associated with operation of the mobile robot in an environment, the information including locations within the environment where historically high traffic areas exist”.
Second, there is no description of sensors detect locations within the environment where historically high traffic areas exist.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, there is no evidence that the “a localization system” in [0135] is a sensor.  While [0138] discussed “information regarding localization is captured from a specific system via a device, such as a localization sensor embedded onto a manually controlled vacuum cleaner”, it is not clear that the “a specific system via a device” of [0138] is the “localization system” in [0135].  

In addition, while [0088] discussed “the device specific sensors and inputs 454, such as a bump sensor for detecting obstacles, a wheel position sensor for measuring the distance traveled by the a wheeled robot, a radio frequency receiver (and/or other wireless receiver), input from an attached/connected device, and/or user interface buttons located on the device” there is no evidence that these elements in [0088] are included in the “a localization system” of [0135], or that which one of the elements in [0088] is used to identify/detect the claimed “locations within the environment where historically high traffic areas exist”.
Further, there is no description of how any sensor detects locations within the environment where historically high traffic areas exist.
Regarding claim 1, there is no written description of “building maps for the locations within the environment including the locations of the historically high traffic areas based on the information detected by the one or more sensors associated with the operation of the mobile robot”.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, and fig. 3 shows “TCID builds map of learned locations”, there is no evidence that the “learned locations” of fig. 3 is the “identify where dirt or high traffic areas” of [0135].


First, while [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information… The TICD and robotic vacuum cleaner may place focus on cleaning historically high traffic areas, and/or implementing any other behaviors tied to information gathered… The TICD tracks the locations via its localization system”, there is no description of the identifying “historically high traffic areas”.  The discussion of “historically high traffic areas” is referring to the act of cleaning, not the act of identifying.  Therefore there is no written description of “receiving information detected by one or more sensors associated with operation of the mobile robot in an environment, the information including locations within the environment where historically high traffic areas exist”.
Second, there is no description of sensors detect locations within the environment where historically high traffic areas exist.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, there is no evidence that the “a localization system” in [0135] is a sensor.  While [0138] discussed “information regarding localization is captured from a specific system via a device, such as a localization sensor embedded onto a manually controlled vacuum cleaner”, it is not clear that the “a specific system via a device” of [0138] is the “localization system” in [0135].  

In addition, while [0088] discussed “the device specific sensors and inputs 454, such as a bump sensor for detecting obstacles, a wheel position sensor for measuring the distance traveled by the a wheeled robot, a radio frequency receiver (and/or other wireless receiver), input from an attached/connected device, and/or user interface buttons located on the device” there is no evidence that these elements in [0088] are included in the “a localization system” of [0135], or that which one of the elements in [0088] is used to identify/detect the claimed “locations within the environment where historically high traffic areas exist”.
Further, there is no description of how any sensor detects locations within the environment where historically high traffic areas exist.
Regarding claim 16, there is no written description of “building maps for the locations within the environment including the locations of the historically high traffic areas based on the information detected by the one or more sensors associated with the operation of the mobile robot”.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, and fig. 3 shows “TCID builds map of learned locations”, there is no evidence that the “learned locations” of fig. 3 is the “identify where dirt or high traffic areas” of [0135].


First, while [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information… The TICD and robotic vacuum cleaner may place focus on cleaning historically high traffic areas, and/or implementing any other behaviors tied to information gathered… The TICD tracks the locations via its localization system”, there is no description of the identifying “historically high traffic areas”.  The discussion of “historically high traffic areas” is referring to the act of cleaning, not the act of identifying.  Therefore there is no written description of “receiving information detected by one or more sensors associated with operation of the mobile robot in an environment, the information including locations within the environment where historically high traffic areas exist”.
Second, there is no description of sensors detect locations within the environment where historically high traffic areas exist.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, there is no evidence that the “a localization system” in [0135] is a sensor.  While [0138] discussed “information regarding localization is captured from a specific system via a device, such as a localization sensor embedded onto a manually controlled vacuum cleaner”, it is not clear that the “a specific system via a device” of [0138] is the “localization system” in [0135].  

In addition, while [0088] discussed “the device specific sensors and inputs 454, such as a bump sensor for detecting obstacles, a wheel position sensor for measuring the distance traveled by the a wheeled robot, a radio frequency receiver (and/or other wireless receiver), input from an attached/connected device, and/or user interface buttons located on the device” there is no evidence that these elements in [0088] are included in the “a localization system” of [0135], or that which one of the elements in [0088] is used to identify/detect the claimed “locations within the environment where historically high traffic areas exist”.
Further, there is no description of how any sensor detects locations within the environment where historically high traffic areas exist.
Regarding claim 21, there is no written description of “building maps for the locations within the environment including the locations of the historically high traffic areas based on the information detected by the one or more sensors associated with the operation of the mobile robot”.  While [0135] of present application’s specification discussed “the TICD is attached to a manually controlled vacuum cleaner by a user and the TICD uses a localization system to track where the user cleans, identify preferred cleaning patterns, identify where dirt or high traffic areas exist, and/or determine any other relevant information”, and fig. 3 shows “TCID builds map of learned locations”, there is no evidence that the “learned locations” of fig. 3 is the “identify where dirt or high traffic areas” of [0135].


All dependent claims of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-14, 16-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 in view of claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217, Taylor et al. (US 2005/0010331) and Harwig et al. (US 2006/0293794). 
Regarding claims 2-6, 9-10, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 teaches all the limitations except for:
the information including locations within the environment where historically high traffic areas exist;
the information including locations within the environment where historically high traffic areas;
(at least claims 1, 2 of U.S. Patent No. US 9,914,217) to control robots (claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 with the information including locations within the environment where the information including locations within the environment where historically high traffic areas exist; and the information including locations within the environment where historically high traffic areas as taught by claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 to control robots.

In addition and in the alternative, Taylor et al. teaches:
the information including locations within the environment where historically high level of particulate/dirty/soiled areas exist (at least [0105]-[0116] in particular at least [0107] discuss sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input); 
the locations within the environment including the locations of the historically high level of particulate/dirty/soiled areas based on the information (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”) to be more useful ([0111]); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 with the information including locations within the environment where historically high level of particulate/dirty/soiled areas exist; and the locations within the environment including the locations of the historically high level of particulate/dirty/soiled areas based on the information as taught by Taylor et al. to be more useful.
Further, except for:
historically high level of particulate/dirty/soiled areas includes historically high traffic areas;

historically high level of particulate/dirty/soiled areas includes historically high traffic areas ([0013] discuss high traffic areas are typically more heavily soiled) to indicate need for longer cleaning ([0013]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 with identifying environmental conditions including surface conditions of said locations within the environment; storing the identified environmental conditions for the locations within the environment in a memory; and accessing the environmental conditions stored in the memory to operate the mobile robot to navigate in the environment as taught by Harwig et al. to indicate need for longer cleaning.

	Regarding claim 7, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not appear to teach: 
	wherein the mobile robot further includes a bump sensor that is configured to detect obstacles and a wheel position sensor that is configured to measure a distance travelled by the mobile robot;
However, Taylor et al. teaches:
	wherein the mobile robot further includes a bump sensor that is configured to detect obstacles and a wheel position sensor that is configured to measure a distance travelled by the mobile robot (at least [0075]-[0121] discuss bumper sensors, at least [0075] discuss bumper sensors detecting obstacles including wall, [0105]-[0106] discuss sensors associated with wheels 120 and 122 determine position of the robot and linear distance the treads of the wheels 102 and 122 have traveled, [0122]-[0123]  discuss wheel sensors and adding information for a room map) to be more useful ([0111]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 wherein 

	Regarding claim 8, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not appear to teach: 
wherein building the maps is based on the information received from the one or more sensors, information received from the bump sensor, and information received from the wheel position sensor;
Taylor et al. teaches:
	wherein building the maps is based on the information received from the one or more sensors, information received from the bump sensor, and information received from the wheel position sensor (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”;              at least [0075]-[0121] discuss bumper sensors, at least [0075] discuss bumper sensors detecting obstacles including wall, [0156] discuss internal map and robot knows to avoid obstacle or walls sensed during earlier excursions,               [0105]-[0106] discuss sensors associated with wheels 120 and 122 determine position of the robot and linear distance the treads of the wheels 102 and 122 have traveled, [0122]-[0123]  discuss wheel sensors provide 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 wherein building the maps is based on the information received from the one or more sensors, information received from the bump sensor, and information received from the wheel position sensor as taught by Taylor et al. to be more useful.

	Regarding claim 11, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not explicitly teach, however, claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 teaches:
wherein the mobile robot comprises a mobile cleaning robot, and wherein the received information further includes environmental conditions of areas that have been or are to be cleaned and/or areas in the environment in which dirt or high traffic areas exist (at least claims 1, 2 of U.S. Patent No. US 9,914,217); 
to control a mobile robot (claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643) wherein the mobile robot comprises a mobile cleaning robot, and wherein the received information further includes environmental conditions of areas that have been or are to be cleaned and/or areas in the environment in which dirt or high traffic areas exist as taught by claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 to control a mobile robot.

	Regarding claim 12, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not explicitly teach, however, claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 teaches:

to control a mobile robot (claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 with executing, by the at least one control device, an application configured to receive user input; and generating, by the at least one control device, one or more commands to control the mobile robot responsive to the user input as taught by claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 to control a mobile robot.

	Regarding claim 13, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not explicitly teach:
(present claim 13) wherein the one or more commands causes the mobile cleaning robot to utilize desired or random cleaning patterns and/or utilize a desired type of cleaning for areas in the environment indicated by the user input;
	However, Taylor et al. discloses:
	wherein the one or more commands causes the mobile cleaning robot to utilize desired or random cleaning patterns and/or utilize a desired type of cleaning for areas in the environment indicated by the user input (at least figs. 2F-3 [0119]-[0124] discuss remote control for remotely steering the robot cleaner, discus remote control 304 or push button input 306, and user input state info 304;  discuss “The hard/soft floor indication 306 can be used by cleaning unit control 318 to adjust the operation of sweep floor hard or soft floor. The cleaning unit control controls the operation of the sweeper and the vacuum. In one example, for a hard floor, the sweeper can be turned off or can be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 wherein the one or more commands causes the mobile cleaning robot to utilize desired or random cleaning patterns and/or utilize a desired type of cleaning for areas in the environment indicated by the user input; as taught by Taylor et al. to be more useful ([0111]).

	Regarding claim 14, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 do not explicitly teach, however, claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 teaches:
wherein the mobile robot comprises a mobile cleaning robot, and further comprising: identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment (at least claims 8-9 of U.S. Patent No. US 9,914,217); 
to control a mobile robot (claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 wherein the mobile robot comprises a mobile cleaning robot, and further comprising: identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment as taught by claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 to control a mobile robot.


	As applied to claim 2, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 in view of claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217, Taylor et al. and Harwig et al. teaches all limitations except for:
	(part of present claim 16) at least one processor; and a memory coupled to the at least one processor, the memory comprising a non-transitory computer-readable storage medium having computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising;
	(present claim 19) wherein the memory comprises further computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: executing, by the at least one control device, an application configured to receive user input; and generating, by the at least one control device, one or more commands to control the mobile robot responsive to the user input;
(present claim 20) wherein the mobile robot comprises a mobile cleaning robot, and wherein the memory comprises further computer instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment;
	(part of present claim 21) at least one processor; and a memory coupled to the at least one processor, the memory comprising a non-transitory computer-readable storage medium having computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations;
However, claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 teaches:

(part of present claim 18) wherein the mobile robot comprises a mobile cleaning robot, and wherein the environmental conditions comprise a characterization of areas in the environment that have been or are to be cleaned and/or areas in the environment in which dirt or high traffic areas exist (at least claims 1, 2 of U.S. Patent No. US 9,914,217);
	(present claim 19) wherein the memory comprises further computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: executing, by the at least one control device, an application configured to receive user input; and generating, by the at least one control device, one or more commands to control the mobile robot responsive to the user input (at least claims 8-9 of U.S. Patent No. US 9,914,217);
(present claim 20) wherein the mobile robot comprises a mobile cleaning robot, and wherein the memory comprises further computer instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment (at least claims 8-9 of U.S. Patent No. US 9,914,217;
	(part of present claim 21) at least one processor; and a memory coupled to the at least one processor, the memory comprising a non-transitory computer-readable storage medium having 
to control a mobile robot (claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 with: 
at least one processor; and a memory coupled to the at least one processor, the memory comprising a non-transitory computer-readable storage medium having computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising;
	wherein the memory comprises further computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: executing, by the at least one control device, an application configured to receive user input; and generating, by the at least one control device, one or more commands to control the mobile robot responsive to the user input;
wherein the mobile robot comprises a mobile cleaning robot, and wherein the memory comprises further computer instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment;
at least one processor; and a memory coupled to the at least one processor, the memory comprising a non-transitory computer-readable storage medium having computer program instructions 
as taught by claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 to control a mobile robot.

	Regarding claim 18, the cited sections and rationale of claim 11 read on this claim.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 in view of claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217, Taylor et al. (US 2005/0010331) and Harwig et al. (US 2006/0293794) as applied to claim 2 above, and further in view of Pallister (US 2004/0220707). 
	Regarding claim 15, claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 in view of Taylor et al. and Harwig et al., and claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217 do not explicitly teach:
(present claim 15) wherein the at least one control device comprises a communications module, and 
further comprising: 
establishing, via the communications module, a wireless communication link; 
wherein at least one of the information detected by one or more sensors associated with operation of the mobile robot or commands to control the mobile robot is received and/or transferred via the wireless communication link;
However, Pallister teaches:
wherein the at least one control device comprises a communications module, and 
further comprising: 
establishing, via the communications module, a wireless communication link; 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-4, 11, 12, 17, 22-24 of U.S. Patent No. US 9,308,643 in view of in view of Taylor et al. and Harwig et al., and claims 1, 2, 8-9, 13-15, 17 of U.S. Patent No. US 9,914,217: 
 wherein the at least one control device comprises a communications module, and 
further comprising: 
establishing, via the communications module, a wireless communication link; 
wherein at least one of the information detected by one or more sensors associated with operation of the mobile robot or commands to control the mobile robot is received and/or transferred via the wireless communication link; 
as taught by Pallister for communication.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7-8, 11-13, 16-19, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2005/0010331) in view of Harwig et al. (US 2006/0293794).
Regarding claims 2, 16, 21, Taylor et al. teaches:
	A control device for controlling a mobile robot, the control device comprising: 
at least one processor; and 
a memory coupled to the at least one processor, 
the memory comprising a non-transitory computer-readable storage medium having computer program instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations (at least figs. 1A-1B [0032]-[0077] discuss robot with computer processor, memory, program code, internal maps, fig. 3 [0120]-[0134] discuss processor) comprising: 
receiving information detected by one or more sensors associated with operation of the mobile robot in an environment, the information including locations within the environment where historically high level of particulate/dirty/soiled areas exist (at least [0105]-[0116] in particular at least [0107] discuss sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input); 
building maps for the locations within the environment including the locations of the historically high level of particulate/dirty/soiled areas based on the information detected by the one or more sensors associated with the operation of the mobile robot (at least [0105]-[0116]  in particular at least 
storing the maps for the locations within the environment in the memory (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least a map area of high detected level of particulate, location robot has cleaned, and current robot location;          fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”, and using map to navigate the environment); and 
accessing the maps stored in the memory to operate the mobile robot to navigate in the environment (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least a map area of high detected level of particulate, location robot has cleaned, and current robot location;     ;     fig. 3 [0120]-[0134] in particular [0127]-[0134] 
Taylor et al. does not explicitly teach:
historically high level of particulate/dirty/soiled areas includes historically high traffic areas;
However, Harwig et al. teaches:
historically high level of particulate/dirty/soiled areas includes historically high traffic areas ([0013] discuss high traffic areas are typically more heavily soiled) to indicate need for longer cleaning ([0013]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Taylor et al. with historically high level of particulate/dirty/soiled areas includes historically high traffic areas as taught by Harwig et al. to indicate need for longer cleaning.

	Regarding claim 3, Taylor et al. discloses:
	determining a layout and location of rooms within the environment; and 
storing the layout and location of rooms within the environment in the memory, 
wherein accessing the maps further comprises accessing the layout and location of rooms stored in the memory to operate the mobile robot to navigate in the environment;
(at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least a map area of high detected level of particulate, location robot has cleaned, and 

	Regarding claim 4, Taylor et al. discloses:
	wherein the one or more sensors includes a camera coupled to a vision recognition system that recognizes at least one of objects or visual patterns (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least a map area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map and build updated internal map with “indications of the certain cells are cleaned”, and using map to navigate the environment, including from room to room;   [0052]-[0056] discuss robot computer create map of the room, discuss map of landmarks, and robot use map to clean the room;  discuss camera, and recognizing objects and patterns);

	Regarding claim 7, Taylor et al. discloses:
	wherein the mobile robot further includes a bump sensor that is configured to detect obstacles and a wheel position sensor that is configured to measure a distance travelled by the mobile robot (at least [0075]-[0121] discuss bumper sensors, at least [0075] discuss bumper sensors detecting obstacles including wall, [0105]-[0106] discuss sensors associated with wheels 120 and 122 determine position of 

	Regarding claim 8, Taylor et al. discloses:
	wherein building the maps is based on the information received from the one or more sensors, information received from the bump sensor, and information received from the wheel position sensor (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”;              at least [0075]-[0121] discuss bumper sensors, at least [0075] discuss bumper sensors detecting obstacles including wall, [0156] discuss internal map and robot knows to avoid obstacle or walls sensed during earlier excursions,               [0105]-[0106] discuss sensors associated with wheels 120 and 122 determine position of the robot and linear distance the treads of the wheels 102 and 122 have traveled, [0122]-[0123]  discuss wheel sensors provide information for the position tracking and adding information for a room map);

	Regarding claim 11, Taylor et al. discloses:
	wherein the mobile robot comprises a mobile cleaning robot, and wherein the received information further includes environmental conditions of areas that have been or are to be cleaned and/or areas in the environment in which dirt or high traffic areas exist (at least [0105]-[0116]  in 

	Regarding claim 12, Taylor et al. discloses:
	executing, by the at least one control device, an application configured to receive user input; and 
	generating, by the at least one control device, one or more commands to control the mobile robot responsive to the user input (at least figs. 2F-3 [0119]-[0124] discuss remote control for remotely steering the robot cleaner, discus remote control 304 or push button input 306, and user input state info 304);

	Regarding claim 13, Taylor et al. discloses:
	wherein the one or more commands causes the mobile cleaning robot to utilize desired or random cleaning patterns and/or utilize a desired type of cleaning for areas in the environment indicated by the user input (at least figs. 2F-3 [0119]-[0124] discuss remote control for remotely steering the robot cleaner, discus remote control 304 or push button input 306, and user input state info 304;  discuss “The hard/soft floor indication 306 can be used by cleaning unit control 318 to adjust the operation of sweep floor hard or soft floor. The cleaning unit control controls the operation of the 

	Regarding claim 17, the cited portions and rationale of claim 3 read on this claim.

	Regarding claim 18, the cited portions and rationale of claim 11 read on this claim.

	Regarding claim 19, the cited portions and rationale of claim 12 read on this claim.

Claims 6, 10, 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2005/0010331) in view of Harwig et al. (US 2006/0293794) as applied to claim 2 above, and further in view of Pallister (US 2004/0220707).
Regarding claim 6, Taylor et al. teaches:
the mobile robot is a mobile cleaning robot (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”),
the method further comprising: 

attempting to complete a specific task (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”;             at least figs 3-5, [0120]-[0134] discuss path-planning routines, discuss serpentine room clean, figs. 11A-11D [0142]-[0146]);
	Taylor et al. does not explicitly teach:
	wherein the environment is a house,
	However, Pallister teaches:

	In addition and in the alternative, Pallister teaches:
determining a course to navigate from one of the locations to another of the locations (figs. 1-5, [0011]-[0033] discuss PC 100, Robotic Device 150,   at least [0027] discuss PC 100 gather information from the Sensors 110 and Bumper Mechanism 105 to plot the floor plan of the room for subsequent use;    [0021] discuss Main Module 200 obtain information pertaining to a floor plan;  fig. 3 [0022]-[0029] discuss PC 100 using the using the floor plan to navigate Robotic Device 150;         at least fig. 1 [0013] discuss exemplary robotic vacuum system;    [0002]-[0004] discuss robots to perform household task,  [0031] discuss the robot is a robotic vacuum cleaner, or other robotic devices for personal residence or business;      [0026] discuss Main Module 200 automatically send instructions to robotic device 150 to intelligently navigate around the space) to perform household task ([0002]-[0031]); and 
attempting to complete a specific task (figs. 1-5, [0011]-[0033] discuss PC 100, Robotic Device 150,   at least [0027] discuss PC 100 gather information from the Sensors 110 and Bumper Mechanism 105 to plot the floor plan of the room for subsequent use;    [0021] discuss Main Module 200 obtain information pertaining to a floor plan;  fig. 3 [0022]-[0029] discuss PC 100 using the using the floor plan to navigate Robotic Device 150;         at least fig. 1 [0013] discuss exemplary robotic vacuum system;    [0002]-[0004] discuss robots to perform household task,  [0031] discuss the robot is a robotic vacuum 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Taylor et al. in view of Harwig et al. wherein the environment is a house, determining a course to navigate from one of the locations to another of the locations and attempting to complete a specific task as taught by Pallister to perform household task.

	Regarding claim 10, Taylor et al. in view of Harwig et al. does not explicitly teach:
	wherein the at least one control device comprises a display screen, the method further comprising: 
	displaying a representation of the information detected by the one or more sensors on the display screen;
	However, Pallister teaches:
wherein the at least one control device comprises a display screen, the method further comprising: 
displaying a representation of the information detected by the one or more sensors on the display screen (figs. 1-5, [0011]-[0033] discuss PC 100, Robotic Device 150,   at least [0027] discuss PC 100 gather information from the Sensors 110 and Bumper Mechanism 105 to plot the floor plan of the room for subsequent use;    [0021] discuss Main Module 200 obtain information pertaining to a floor plan;  fig. 3 [0022]-[0029] discuss PC 100 using the using the floor plan to navigate Robotic Device 150;         at least fig. 1 [0013] discuss exemplary robotic vacuum system;    at least figs. 3-4, [0022]-[0029] discuss displaying a floor plan) for user utilization ([0022]-[0029]),


	Regarding claim 15, Taylor et al. in view of Harwig et al. does not explicitly teach:
wherein the at least one control device comprises a communications module, and 
further comprising: 
establishing, via the communications module, a wireless communication link; 
	wherein at least one of the information detected by one or more sensors associated with operation of the mobile robot or commands to control the mobile robot is received and/or transferred via the wireless communication link;
	However, Pallister discloses:
wherein the at least one control device comprises a communications module, and 
further comprising: 
establishing, via the communications module, a wireless communication link; 
wherein at least one of the information detected by one or more sensors associated with operation of the mobile robot or commands to control the mobile robot is received and/or transferred via the wireless communication link (figs. 1-5, [0011]-[0033] discuss PC 100, Robotic Device 150,   at least [0027] discuss PC 100 gather information from the Sensors 110 and Bumper Mechanism 105 to plot the floor plan of the room for subsequent use;    [0021] discuss Main Module 200 obtain information pertaining to a floor plan;  fig. 3 [0022]-[0029] discuss PC 100 using the using the floor plan to navigate Robotic Device 150;         at least fig. 1 [0013] discuss exemplary robotic vacuum system;    at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Taylor et al. in view of Harwig et al.  wherein the at least one control device comprises a communications module, and further comprising: establishing, via the communications module, a wireless communication link; wherein at least one of the information detected by one or more sensors associated with operation of the mobile robot or commands to control the mobile robot is received and/or transferred via the wireless communication link; as taught by Pallister for communication.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2005/0010331) in view of Harwig et al. (US 2006/0293794) as applied to claim 2 above, and further in view of Allard (US 2001/0037163).
	Regarding claim 9, Taylor et al. in view of Harwig et al. does not explicitly teach:
wherein the at least one control device is a handheld device,
	However, Allard teaches:
	wherein the at least one control device is a handheld device (figs. 1-4, [0030]-[0065] in particular at least [0057] discuss handheld device) to provide user interface ([0030]-[0065]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Taylor et al. in view of Harwig et al. wherein the at least one control device is a handheld device as taught by Allard to provide user interface.

s 14, 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2005/0010331) in view of Harwig et al. (US 2006/0293794) as applied to claim 2 above, and further in view of Chmura et al. (US 2003/0229421)
	Regarding claim 14, Taylor et al. teaches:
wherein the mobile robot comprises a mobile cleaning robot (at least [0105]-[0116]  in particular at least [0107] discus sensor detecting level of particulate cleaned or encountered, [0115] discuss user input dirt level of a room, indicate sensor sensing the user input;  [0105] discuss sensor determining position of the robot, [0107] discuss in response to high detected level of particulate, the robot cleaner can back up or cause more overlap with previously cleaned region, indicating at least mapping of area of high detected level of particulate, location robot has cleaned, and current robot location;     fig. 3 [0120]-[0134] in particular [0127]-[0134] discuss storing internal map, build updated internal map and mark cells as uncleaned or cleaned, and build updated internal map with “indications of the certain cells are cleaned”), 
Taylor et al. does not explicitly teach:
identifying user cleaning patterns or preferences; and 
storing the user cleaning patterns or preferences in the memory, 
wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment
	However, Chmura et al. teaches:
identifying user cleaning patterns or preferences; and 
storing the user cleaning patterns or preferences in the memory, 
wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment; 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Taylor et al. in view of Harwig et al. with identifying user cleaning patterns or preferences; and storing the user cleaning patterns or preferences in the memory, wherein accessing the maps further comprises accessing the user cleaning patterns or preferences stored in the memory to operate the mobile robot to navigate in the environment as taught by Chmura et al. for future reference.

	Regarding claim 20, the cited portions and rationale of claim 14 read on this claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664